              Case 20-20561-tnw                          Doc 36      Filed 06/25/20 Entered 06/25/20 11:15:24                        Desc Main
                                                                     Document     Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               David W Wright
                              First Name            Middle Name           Last Name
 Debtor 2            Desiree Jean Wright
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the        EASTERN DISTRICT OF KENTUCKY                                            Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 20-20561                                                                                 have been changed.
 (If known)




Local Form 3015-1(a)
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

               $1652 per Month for 36 months
               $2068 per Month for 24 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:



                          Debtor(s) will make payments pursuant to a payroll deduction order.
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment):


Local Form 3015-1(a)                                                          Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 20-20561-tnw                           Doc 36      Filed 06/25/20 Entered 06/25/20 11:15:24                       Desc Main
                                                                     Document     Page 2 of 8
 Debtor                David W Wright                                                            Case number        20-20561
                       Desiree Jean Wright


2.3 Income tax refunds.
         Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $115,104.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.




Local Form 3015-1(a)                                                         Chapter 13 Plan                                                   Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 20-20561-tnw                           Doc 36          Filed 06/25/20 Entered 06/25/20 11:15:24                  Desc Main
                                                                         Document     Page 3 of 8
 Debtor                David W Wright                                                                Case number    20-20561
                       Desiree Jean Wright

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             402
                                             Pendleton
 Fifth                                       St
 Third                 $76,482.0             Falmouth,                                                                                               $60,900.8
 Bank                  0                     KY 41040                $54,000.00        $0.00         $54,000.00      6.50%      $1,485.39                    9
 General                                     2014
 Electric              $26,078.0             Chevrolet
 Credi                 0                     Cruze                   $5,000.00         $0.00           $5,000.00     5.00%        $133.72            $5,482.70

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax claim shall be
paid with interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any contrary provision of the
plan

 3.3         Secured claims excluded from 11 U.S.C. § 506.

                       Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

                          Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          All Other Secured Claims.
             An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the
             plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the
             value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the
             WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or
             if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed
             administrative expenses shall be paid in full prior to distribution to this class of secured claims.

 Part 4:      Treatment of Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.00% of plan payments; and
             during the plan term, they are estimated to total $8,057.28.

4.3          Attorney's fees.

             1.            Counsel for the debtor requests compensation as follows:
                           a.    Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $          (not to
                           exceed $3,500). Of this amount, the debtor paid $        prior to the filing of the petition, leaving a balance of $  to be
                           paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule
                           2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested
                           by separate application.

             OR

Local Form 3015-1(a)                                                              Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 20-20561-tnw                           Doc 36      Filed 06/25/20 Entered 06/25/20 11:15:24                         Desc Main
                                                                     Document     Page 4 of 8
 Debtor                David W Wright                                                             Case number        20-20561
                       Desiree Jean Wright


                           b.      An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

             2.            Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $0.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                    % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                  Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the
           debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.


Local Form 3015-1(a)                                                           Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 20-20561-tnw                           Doc 36      Filed 06/25/20 Entered 06/25/20 11:15:24                Desc Main
                                                                     Document     Page 5 of 8
 Debtor                David W Wright                                                              Case number    20-20561
                       Desiree Jean Wright

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 See attached


 Part 9:      Signature(s):

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ David Wright                                                    X             /s/ Desiree Wright
     David W Wright                                                                  Desiree Jean Wright
     Signature of Debtor 1                                                           Signature of Debtor 2

       Executed on            6/24/2020                                              Executed on      6/24/2020

 X     /s/ Benjamin Wolff                                                     Date     6/25/2020
       Benjamin N. Wolff 92149
       28 West Fifth Street
       Covington, KY 41011
       859-757-4345
       Ben@wolfflawky.com
       Signature and Address of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard
provisions included in Part 8.




Local Form 3015-1(a)                                                         Chapter 13 Plan                                           Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 20-20561-tnw                               Doc 36              Filed 06/25/20 Entered 06/25/20 11:15:24                                              Desc Main
                                                                                 Document     Page 6 of 8
 Debtor                 David W Wright                                                                                           Case number                20-20561
                        Desiree Jean Wright

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                                                                          $0.00

 b.     Modified secured claims (Part 3, Section 3.2 total):                                                                                                                          $66,383.59

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                                                                             $0.00

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                                $0.00
 e.     Fees and priority claims (Part 4 total):                                                                                                                                       $8,057.28
 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                                    $37,663.13

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                                         $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                                                    $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                                              $0.00
 j.     Nonstandard payments (Part 8, total)                                                                                                               +                                  $0.00


 Total of lines a through j....................................................................................................................................                     $112,104.00



                                                                                 CERTIFICATE OF SERVICE

        I hereby certify on June 25, 2020, a true and exact copy of the foregoing has been served on the parties listed below, by either
U.S. Mail, postage prepaid or ECF filing:

Chapter 13 Trustee
U.S. Trustee
All Creditors as they appear on the Mailing Matrix
Debtor(s)

                                                                                                                   /s/ Benjamin N. Wolff
                                                                                                                   Benjamin N. Wolff




Local Form 3015-1(a)                                                                                 Chapter 13 Plan                                                             Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
         Case 20-20561-tnw          Doc 36      Filed 06/25/20 Entered 06/25/20 11:15:24                    Desc Main
                                                Document     Page 7 of 8
         David W Wright
 In re   Desiree Jean Wright                                                              Case No.    20-20561
                                                                Debtor(s)



                                                    CHAPTER 13 PLAN
                                                         Attachment A

1. An attorney fee of $3,000 is anticipated to be paid through the plan. An application for Attorney fee in the amount of
$275.00 an hour will be presented by the undersigned Attorney to the Court after Confirmation.

2. All Creditors who are lien holders, who were paid pursuant to the payments as set forth in this Plan, plus interest where
applicable, whether fully secured, partially secured and unsecured or totally unsecured shall upon full payment to said
creditor(s), release any and all secured claims recorded and non-recorded. This provision does not apply to mortgages
that will remain due after the term of the plan.

3. In the event that relief from stay is granted to any creditor addressed in Section II, or in the event that Debtor(s)
surrenders the collateral to the creditor after confirmation, any resulting deficiency, after liquidation of the collateral, shall
be classified and paid only as a general unsecured claim, but only up to the amount of said deficiency. Any amount
unpaid on said deficiency claim shall be discharged upon completion of the plan. This special provision is intended to
cover any and all secured claims, whether payment on the claims are to be made through the plan by the Trustee or to be
made directly by the Debtor(s).

4. Confirmation of this plan shall constitute a finding that the debtors do not waive, release or discharge but rather retain
and reserve for themselves and the Chapter 13 Trustee any and all pre-petition claims and any and all post-petition claims
that they could or might assert against any party or entity arising under or otherwise related to any state or federal
consumer statute or common law.

5. All contractual provisions regarding arbitration or alternative dispute resolution are rejected in connection with the
administration of this Chapter 13 case.

6. "Plan Payments" shall have the definition of payments to the Chapter 13 Trustee by the Debtor. Any other payments
Debtors do or do not make directly to creditors during the term of their bankruptcy are not considered "Plan Payments."

7. NONSTANDARD PROVISION REGARDING ALLOWANCE OF SECURED CLAIMS
             a. Any creditor with a secured claim listed in the plan must have an allowed claim in order to be
                paid under the plan.
             b. To have an allowed claim, a secured creditor must file a proof of claim in accordance with
                Bankruptcy Rule 3002, except as is setout in section 4 below.
             c. If the plan lists a claim as a secured claim and the creditor files a proof of claim under
                Bankruptcy Rule 3002 as unsecured, the claim will be treated as unsecured, the filing of such a
                claim will be treated as a waiver of the security interest by the creditor.
             d. If a creditor with a listed secured claim fails to file a proof of claim before the deadline under
                Bankruptcy Rule 3002(c), the debtor(s) may file a proof of claim on behalf of the creditor
                pursuant to Bankruptcy Rule 3004, subject to the following:
                       i. If the debtor(s) choose to file a proof of claim on behalf of a creditor, the debtor(s) and
                         counsel shall use their best efforts to file such claim(s) before the deadline under
                         Bankruptcy Rule 3004.
Case 20-20561-tnw      Doc 36     Filed 06/25/20 Entered 06/25/20 11:15:24               Desc Main
                                  Document     Page 8 of 8

            ii.       A proof of claim filed by the debtor(s) under Bankruptcy Rule 3004 will
               nevertheless be timely as to any secured portion of the claim if it is filed no later than 14
               days after the trustee files a Notice of Allowance of Claims.
            iii.       Unless otherwise ordered by the court, the amounts listed for secured claims in
               the plan control over the amounts listed in any proof of claim filed by the debtor(s) under
               Bankruptcy Rule 3004.
   e. Confirmation of the plan does not constitute allowance of claims. The trustee and the debtor(s)
      retain their rights to object to the allowance of any claim.
